Exhibit 10.5
 
 
 
January 26, 2011


Generation Zero Group, Inc.
Medicalwork, LLC
Geronimo Property Trust
Mr. Jeffrey Sisk


RE:  Subordination of lien held by Generation Zero Group, Inc. Secior Note
Holders




To All Addressees:


The undersigned serves as the Collateral Agent for the Senior Secured
Noteholders (“Senior Noteholders”) of Generation Zero Group, Inc.  (GNZR).  The
blanket lien (“Senior Note Liens”) on all GNZR assets relates to a series of
promissory notes (“GNZR Senior Notes”) that total in aggregate approximately
$3,070,000 of total debt.  The Senior Note Liens expressly exclude future
financings that involve purchase money security interests.


We are aware of the transaction currently contemplated by GNZR and StaffMD, Inc.
which involves a senior note being issued to Geronimo Property Trust and a
seller note being issued to Jeffrey Sisk (together, the “Purchase Money
Financings”).  We acknowledge that the liens created by these financings are
purchase money security interests for purposes of the Senior Note Liens and that
the liens that will be created on the StaffMD/Medicalwork, LLC assets and
interests in favor of Geronimo Property Trust and Jeffrey Sisk (and their
respective assigns) are all senior to any lien that may be created in favor of
the Senior Noteholders by virtue of the Senior Note Liens.  Further, we agree
that we may take no action whatsoever to pursue any of the assets that are
collateral for either of the two Purchase Money Financings unless and until both
Purchase Money Financings have been paid in full, regardless of any extensions
or modifications or waivers to the terms of the Purchase Money Financings.


Nothing herein shall affect the Senior Note Liens on GNZR assets that are not
part of the collateral for the Purchase Money Financings.  The undersigned is
authorized to issue this letter and it may be relied upon by all addressees and
their successors and assigns.


Scientigo, Inc., as Collateral Agent
For the Senior Noteholders




[ex10-5.jpg]
 
 
 

--------------------------------------------------------------------------------

 